Citation Nr: 1749861	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1968 to January 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veteran's Law Judge in June 2015.  A copy of the hearing transcript is of record.

The Board reopened the Veteran's claim in August 2015 because the Veteran presented new and material evidence, including April 2009 and August 2011 VA audiology examinations and a March 2011 private audiogram from Beltone. 38 C.F.R § 3.156 (2017).

After reopening, the Board remanded the claim for a new VA audiology examination. This VA examination was provided in December 2015. The claim was again remanded by the Board in March 2016. The Board found that the previous examinations had been inconsistent with regard to the etiology of the Veteran's hearing loss and could not be used to determine etiology, and found that another VA examination was required. A new VA audiology examination was provided in April 2017. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Bilateral hearing loss is not related to the Veteran's active service, including his in-service noise exposure, and did not manifest to a compensable degree within a year of his discharge from such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be obtained on his behalf, or that the VA examinations he underwent in support of this claim were inadequate. No further notification or assistance is thus necessary. 



Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, a grant of service connection is available on a presumptive basis. Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which includes sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service. 38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Analysis

The Veteran contends that he has problems hearing, particularly the television or radio.  He stated that in order for it to be loud enough for him to hear, it is too loud for everyone else around him and he constantly receives complaints from his family.  The Veteran contends that his current hearing loss is due to exposure to engine noise and combat noise while stationed in Nha Trang, Vietnam.

At the outset, the Board notes that the Veteran has been diagnosed with hearing loss, per VA regulations, during the pendency of this appeal. Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hearing loss or tinnitus. Audiograms completed prior to and while in the military indicate normal hearing sensitivity in August 1967 and October 1969, even after conversion of these results to the currently used ISO standards.

Post-service, VA examinations in April 2009 and August 2011 noted that the Veteran did not have bilateral hearing loss for VA purposes.  The April 2009 VA examination additionally noted Maryland CNC scores were not reported because reliable results could not be obtained, and that the Veteran's responses were highly inconsistent with peripheral auditory sensitivity and previous speech discrimination test results.  The April 2011 VA examiner opined that the Veteran did not have hearing loss that was related to active duty service. 

A March 2011 private audiogram showed hearing loss for VA purposes, but does not indicate if the Maryland CNC test was used, and did not provide an opinion regarding etiology of the hearing loss.

At the December 2015 VA audio examination, the examiner was unable to test the Veteran's hearing and stated that the Veteran's response reliability was poor.  The examiner noted that he was able to have a conversation with the Veteran with no issues. The examiner determined that due to the inconsistencies of the Veteran's responses he could not provide an accurate opinion regarding the etiology and type of hearing loss the Veteran may or may not have without resorting to speculation.  

A new VA audio examination was provided in April 2017.  At that examination, the Veteran was diagnosed with bilateral mixed hearing loss. However, the examiner determined that test results were not valid for rating purposes. The examiner noted that the Veteran had a very hard time with pure tone audiometry. The examiner noted that the Veteran was able to have a conversation with the audiologist without much difficulty as well as understand the directions spoken at 55 dB, but the majority of the Veteran's pure tone thresholds were at 70 dB or above.

The VA examiner opined that it was less likely than not that the Veteran's bilateral mixed hearing loss was caused by or a result of an event in military service. The examiner stated that although the Veteran seemed to be trying for speech recognition threshold (SRT) scores, the Veteran did appear to fall asleep twice during the speech discrimination testing.  The examiner also noted that the Veteran had perfectly normal hearing sensitivity in October 1969, two months prior to separation, which makes it less likely than not that the Veteran's current hearing loss was caused by, or a result of, an event in military service.

The examiner reviewed the Veteran's claims file, the examination, and the results of testing in arriving at this conclusion. Here, as in the December 2015 examination, the examiner considered all pertinent and available medical facts to which the Veteran is entitled in forming his opinion. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

The examiner's rationale discusses the fact that the Veteran's hearing was normal at the time of separation from service. The Board acknowledges that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). However, the Veteran has been afforded four VA audiological examinations, and none of the examiners, or any other medical source, have found the Veteran's hearing loss is service-connected. Three of the VA examinations have been inconclusive due to poor effort. Although the Board is obligated to give the Veteran the benefit of the doubt, the Board is not obligated to grant a claim for benefits simply because there is no evidence disproving it. See 38 U.S.C.A. § 5107 (West 2014); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009). The Veteran has a burden to present and support a claim for benefits; the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility. Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009). In this case, the Veteran has not met his burden to present and support his claim for service connection for hearing loss.

The Board has considered the Veteran's statements regarding his hearing loss. Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here, the Veteran's accounts of in-service hearing loss are simply not supported by the medical evidence of record. The first reports of a hearing disorder occurred in 2009. Moreover, audiometric testing in service did not show hearing loss for VA purposes.

No other evidence or valid test results in the record show that an etiological relationship exists between the Veteran's hearing loss and in-service noise exposure, thus remanding for another opinion on that issue would not aid the claimant in obtaining evidence to substantiate his claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility." Mariano v. Principi, 17 Vet. App. 305, 312 (203); 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.102.

The Board also considered whether a grant of service connection is available on a presumptive basis. Here, the Veteran is competent to report hearing loss onset during service.  However, there is no medical evidence that the Veteran had hearing loss, by VA standards or otherwise, within a year of his discharge from service. The Veteran was discharged in January 1970 and there is no record of hearing loss within a year of discharge.

In sum, the competent evidence of record weighs against the Veteran's assertion that his bilateral hearing loss is etiologically related to his active service. The absence of any complaints of, or treatment for a hearing loss in service, or a diagnosis, complaint, or treatment regarding a hearing loss for decades post service, are probative evidence against the claim for direct service connection. 

Accordingly, although grateful for the Veteran's honorable service, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


